Citation Nr: 1124433	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  10-18 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of recovery of overpayment of death pension benefits calculated as $2,272.00, to include the preliminary issue of the validity of the debt.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran served on active duty from March 1953 to February 1954.  The appellant in this case is his widow.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Committee on Waivers and Compromises (Committee) of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  

First, although the appellant has requested a waiver of the overpayment, it is also apparent that the appellant has disagreed with the amount of the overpayment - $2,272.00.  See VA Form 21-4138 dated in April 2010.  In essence, she has challenged the validity of the debt, which is a creation issue.  However, in the present case, the Agency of Original Jurisdiction (AOJ) has failed to adjudicate the preliminary issue of the validity / amount of a debt.  See 38 U.S.C.A. § 5314(b) (prohibiting offset of a debt from future benefit payments unless VA first makes a determination with respect to the beneficiary's dispute of existence or amount of debt); Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  In this respect, a debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2010); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434.  

Since the issue of the validity/amount of the debt has not been formally adjudicated at the AOJ or Committee level, the Board may not consider it at this time in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 392 (1993).  In other words, first, the Committee or AOJ must first adjudicate whether the amount / creation of the debt at issue was proper, and not due to sole administrative error by VA.  After adjudication of this preliminary issue, only then can the Committee or AOJ adjudicate the issue of waiver of recovery of an assessed overpayment.   

Second, the AOJ should set forth in the record a written paid and due audit of the appellant's benefits.  It is unclear from the record how exactly the overpayment amount of $2,272.00 was calculated.  This needs to be clarified on remand.   

Third, in order to properly address the question of entitlement to waiver of recovery of pension benefits in this case, VA must have accurate and current financial information.  Such information is crucial when weighing the equities of any claim for waiver of indebtedness.  Consequently, the AOJ should obtain an updated Financial Status Report (FSR, VA Form 5655) from the appellant before issuing a determination whether waiver of recovery of the overpayment of pension benefits is against the principles of equity and good conscience.  The Board therefore believes that an updated FSR is also critical to the resolution of the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ is requested to produce a written paid and due audit of the appellant's pension account.  This audit should indicate how the overpayment amount of $2,272.00 was calculated.  This audit should reflect, on a month-by-month basis, the amounts actually paid to the appellant, as well as the amounts properly due.  It should be indicated the amount of all medical expenses considered during the overpayment period. 

In addition, the audit should include the amount of the overpayment, if any, that has been recouped thus far by VA.  A copy of the written audit should be inserted into the claims file and another provided to the appellant and her representative.  

2.  The AOJ should request that the appellant complete an updated Financial Status Report (FSR, VA Form 5655), listing all monthly income, monthly expenses, assets and debts.  Supporting documentation should be requested from the appellant as deemed appropriate.  Once obtained, all documentation should be associated with the claims folder.  This information is required for purposes of determining whether there is undue hardship from collection on the debtor.   

3.  After completion of instructions #1 and #2 above, the Committee or the AOJ should adjudicate the preliminary issue of whether the overpayment of pension benefits was properly created (i.e. the validity of the debt), including whether the amount of the overpayment ($2,272.00) is proper and including whether the overpayment is the result of sole administrative error by the VA.  See 38 C.F.R. § 1.911(c)(1) (2010); see also VAOPGCPREC 6-98; VAOPGCPREC 2-90.  If it is determined that any or all of the overpayment at issue was improperly created, award action should be taken to rectify the error.  In short, the Committee or AOJ must first address whether the overpayment was valid and properly created.  

4.  If an overpayment is found to be valid and properly created, the Committee should again review the record and reconsider whether the appellant's request for waiver is precluded by the principles of equity and good conscience.  See 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963, 1.965.  

5.  If the Committee's determinations remains unfavorable with regard to the issues of (a) the validity of the debt and (b) whether her waiver request is precluded by the principles of equity and good conscience, the appellant and her representative should be provided with a supplemental statement of the case (SSOC).  Thereafter, the appellant should be afforded a reasonable period of time within which to respond thereto.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


